Citation Nr: 0903504	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a bilateral eye disability, on a 
direct basis, has been received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The veteran served on active duty from March to April 1965 
and from January 1970 to November 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO found that 
new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for a bilateral eye 
condition.  In July 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2006.

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the veteran was previously 
denied service connection for a bilateral eye condition in a 
January 2002 rating decision.  At the time of that rating 
decision, there was no medical evidence of a current 
bilateral eye condition.  As there was no diagnosed bilateral 
eye condition at the time of the previous rating decision, 
any diagnoses of a bilateral eye condition since that denial 
cannot constitute a different diagnosed disease or injury.  
As such, new and material evidence is required to reopen the 
claim for service connection.  

As a final preliminary matter, the Board notes that, in his 
January 2009 Informal Hearing Presentation (IHP), the 
veteran's representative raised the matter of entitlement to 
service connection for a bilateral eye disability as 
secondary to the veteran's service-connected medial corneal 
scar of the right eye.  See 38 C.F.R. § 3.310 (2008).  
Entitlement to service connection for a bilateral eye 
disability on both a direct and secondary basis was denied by 
the RO in the final January 2002 rating decision.  However, 
neither the June 2005 rating decision nor the June 2006 SOC 
contain any wording or analysis to suggest that the RO's 
adjudication of the request to reopen considered the criteria 
for secondary service connection.  Therefore, as the RO has 
not adjudicated the request to reopen the claim for service 
connection for a bilateral eye disability as secondary to the 
service-connected medial corneal scar of the right eye, it is 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral eye 
condition; although notified of the denial in a January 2002 
letter, the veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
January 2002 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection on a direct basis and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2002 denial of service connection for a 
bilateral eye condition is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received regarding the claim for service 
connection for a bilateral eye disability since the RO's 
January 2002 denial is not new and material, the criteria for 
reopening the claim for service connection on a direct basis 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
informed the veteran that his claim for service connection 
for a bilateral eye condition had been previously denied, 
that he had been notified of that denial in January 2002, and 
that he would need to submit new and material evidence to 
reopen his claim.  Although this letter identified the issue 
as a request to reopen a claim for service connection for a 
left eye condition (consistent with the veteran's August 2004 
claim), the notice informed the veteran that his claim for a 
bilateral eye condition had been previously denied, and that 
new and material evidence would be required to reopen the 
claim.  As such, the veteran is not prejudiced by the 
characterization of the issue in the January 2005 notice 
letter.  

The January 2005 letter included both the correct definition 
of new and material evidence, and informed the veteran of the 
type of evidence needed to establish each element of the 
underlying claim for service connection.  This letter 
informed the veteran that his claim for service connection 
was previously denied because there was no evidence of a left 
eye injury or disease, and, therefore, the evidence he 
submitted should relate to that fact.  The January 2005 
letter advised the veteran as to what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The June 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the January 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in a 
July 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the request to reopen the claim for service 
connection, no disability rating or effective date is being, 
or will be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and records of private treatment.  Also of 
record and considered in connection with the appeal are 
various statements submitted by the veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes that, in March 2005, the RO requested the 
veteran's records from the Social Security Administration 
(SSA).  In an April 2005 response, the SSA indicated that the 
requested medical records could not be furnished because, 
although the veteran had filed for disability benefits, he 
did not meet insured status, and, so, no medical reports were 
obtained.  In April 2005, the RO made a formal finding that 
the veteran's SSA records were unavailable.  An April 2005 
letter informed the veteran and his representative of the 
RO's inability to obtain the SSA records.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to attempt to obtain the SSA records, and that no further 
action in this regard is required.

The Board has also considered the fact that, in his January 
2009 IHP, the veteran's representative indicated the veteran 
should be afforded a VA examination to obtain a medical 
opinion regarding the veteran's current bilateral eye 
disability.  However, the Board notes that, under 38 C.F.R. § 
3.159(c)(4), a medical examination or opinion of any type is 
not warranted in the absence of new and material evidence. As 
discussed in detail below, the Board finds that new and 
material evidence has not been received; accordingly, a 
remand for a VA medical examination is not warranted.  Id.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, in the January 2002 rating decision, the RO 
denied service connection for a bilateral eye condition 
(claimed as poor vision and bilateral eye injury), as there 
was no evidence of any disease process of the eyes in service 
or other evidence of a disability affecting the veteran's 
eyes.  

The pertinent evidence of record at the time of the January 
2002 rating decision included the veteran's service treatment 
records, which reflect that, in July 1971, the veteran was 
treated for complaints of pain in the back of the right eye.  
This record indicates that he had a splinter injury to the 
right eye with hospitalization the previous week.  
Examination revealed a medial corneal scar and 
conjunctivitis.  [Parenthetically, the Board notes that, in 
the January 2002 rating decision, the RO granted service 
connection for a medial corneal scar of the right eye.]  In 
March 1972 the veteran was treated for a questionable foreign 
body in the left eye.  Physical examination revealed edema of 
the upper lid and minimal conjunctival irritation with no 
foreign body seen.  In June 1972, the veteran complained of 
recurring eye irritation and reported he felt like something 
was in his eye since he was hit by a foreign body in April.  
Examination revealed no exudate and minimal erythema, with no 
foreign body or lesion seen.  The veteran was referred to 
ophthalmology.  The impression following opthalmalogic 
treatment was corneal abrasion, left eye.  Examination of the 
eyes was normal on separation examination in October 1972, 
and distant vision was 20/20.  Opthalmoscopic examination was 
not conducted. 

In an August 2000 statement accompanying his initial claim 
for service connection, the veteran stated that he was 
requesting disability for an injury to his eyes in service, 
as he was currently suffering from failing vision as a result 
of eye injury in service.  

Although notified of the RO's January 2002 denial in a letter 
in January 2002, the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The Board has considered the veteran's argument, made in his 
July 2006 substantive appeal, that the one year period had 
elapsed in his case because he had no one to help him.  
However, review of the claims file reveals that, at the time 
of the January 2002 rating decision, the veteran was 
represented by the Kentucky Department of Veterans Affairs as 
reflected in an August 2000 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative).  
[Parenthetically, the Board notes that, in August 2004, the 
veteran filed a VA Form 21-22 naming Veterans of Foreign Wars 
(VFW) as his representative.]  While it is regrettable that 
the veteran may feel he did not receive adequate assistance 
from his former representative, his argument is essentially 
one of equitable estoppel, and the Board is precluded from 
awarding benefits based on estoppel.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995) (rejecting appellant's argument 
that she was prevented from filing a timely claim because of 
advice from a local veterans' service office).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in August 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
January 2002 rating decision, which denied service connection 
for a bilateral eye condition.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent medical evidence added to the claims file since 
January 2002 includes records of private treatment from 
September 1999.  The impression following examination was 
intraocular pressure chamber very soft.  A copy of a receipt 
from this treatment lists a number of diagnoses, including 
amblyopia, astigmatism, unspecified visual disturbance, and 
nystagamus, exotropia, and chorioretinitis, unspecified.  

In an August 2004 statement, the veteran reported that he was 
hit in the face with paint while on guard duty in service, 
and spent 10 days in the hospital with patches on both eyes.  

As noted above, the evidence of record in January 2002 
included the veteran's service treatment records, which 
reflect treatment for reported foreign bodies in both eyes.  
While the evidence associated with the claims file since 
January 2002 reflects diagnoses in regard to the eyes, it 
does not include any medical comment or opinion addressing a 
relationship between any of these diagnoses and the veteran's 
military service.  

Hence, without any evidence or opinion that the veteran has a 
current bilateral eye disability which had its onset in 
service, or is in any way related to service, the new medical 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection on a direct 
basis, and therefore, is not material for purposes of 
reopening the claim.

In addition, while the veteran has submitted a statement 
describing his reported in-service injury to the eyes, the 
Board notes that he had previously reported in-service injury 
in his August 2000 statement, and service treatment records 
reflect complaints regarding and treatment for reported 
foreign bodies in both eyes.  As such, the veteran's August 
2004 statement is cumulative and does not raise a reasonable 
possibility of substantiating the claim, and, therefore, does 
not constitute new and material evidence.  

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's and his 
representative's assertions that the veteran has a bilateral 
eye disability related to service.  However, the Board 
emphasizes that, as laypersons without the appropriate 
medical training or expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no objective evidence to support the lay 
assertions. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a bilateral eye disability on a direct basis 
has not been received.  As such, the requirements for 
reopening the claim are not met, and the January 2002 denial 
of the claim remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim for service connection 
on a direct basis, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
bilateral eye disability, on a direct basis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


